DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  Line 1 of the claim should recite “A method performed by a user equipment”. The term “RLC” should be defined to recite a “radio link control (RLC) entity”. Appropriate correction is required

Claim 13 is objected to because of the following informalities:  Line 2 of the claim should recite “a transmitting unit for sending”.  The term “RLC” should be defined to recite a “radio link control (RLC) entity”. Appropriate correction is required

Claim 15 is objected to because of the following informalities:  Line 1 of the claim should recite “A method performed by a base station”.  The term “RLC” should be defined to recite a “radio link control (RLC) entity”. Appropriate correction is required

Claim 17 is objected to because of the following informalities:  Line 2 of the claim should recite “a receiving unit for receiving an indication message”.  The term “RLC” should be defined to recite a “radio link control (RLC) entity”. Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 13, 15, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WU et al. US (2016/0182276).

Regarding Claim 11, WU discloses a method performed by user equipment(UE) (see Figures 1-2 i.e., Mobile Station (MS) & Fig. 6 & Para’s [0004] i.e., mobile station (MS), [0020], & [0051]), comprising: upon indication from an RLC entity of the UE (see Fig. 2 i.e., RLC 242 & Para’s [0034] i.e., RLC entity 242 & [0037] i.e., the RLC entity of the MS may report the radio link failure to one or more upper layers (e.g., to the RRC entity of the MS) of its protocol stack)

that the maximum number of retransmissions has been reached, (see Para [0037] i.e., If the retransmission counter reaches a maximum (or threshold) value, and the PDU has not been acknowledged as being received by the BS, then the RLC entity of the MS may declare a radio link failure (e.g., due to a maximum number of retransmissions being reached without an acknowledgement being received for the PDU), and the RLC entity of the MS may report the radio link failure to one or more upper layers (e.g., to the RRC entity of the MS) of its protocol stack)

sending an indication message (see Figure 3 & Figure 4 i.e., step 440 & Para’s [0006], [0010], [0023], & [0044-0045] i.e., radio link failure notification sent to the master BS), to report an RLC failure (see Para’s [0010], [0023] i.e., RLC entity associated with the failed logical channel & [0037]), for a logical channel that is associated to SCell(s) but neither PCell nor PSCell, (see Figures 1-2 & Para [0006] i.e., The apparatus may be further caused to suspend, by the MS, a radio link control (RLC) entity of the MS that is associated with the failed logical channel (or failed bearer) of the radio link, and send a radio link failure notification (i.e., “indication message”) from the MS to the master BS, the radio link failure notification (i.e., “indication message”) including a secondary BS ID to identify the secondary BS (i.e., SCell(s)) and a logical channel ID identifying a failed logical channel of the failed radio link, [0010] i.e., The method may include detecting, by the MS, a radio link failure for a logical channel of a radio link between the MS and the secondary BS, suspending a radio link control (RLC) entity of the MS that is associated with the logical channel of the radio link, and sending a radio link failure notification to the master BS, [0020] i.e., A technique is provided for controlling a response by a mobile station (MS) to a radio link failure detected by the MS in a dual connectivity wireless network in which the MS is connected (simultaneously) to both a master base station (master BS) associated with a primary cell and a secondary base station (secondary BS) associated with a secondary cell. The MS may detect a radio link failure for a radio link between the MS and the secondary BS (i.e., SCell(s)). The detected failure in the radio link may be, for example, a failure in one of the bearers or one of the logical channels of the radio link. [0023] i.e., RLC entity associated with the failed logical channel, [0024-0025] i.e., cells associated with one base station, & [0037] i.e., radio link failure detected by MS & [0044-0045] i.e., radio link failure notification 310 may include a base station identifier (BS ID) that identifies the secondary BS that is involved with the failed radio link)

wherein, the logical channel is mapped to the RLC entity, (see Para’s [0007] i.e., the RLC entity associated (i.e., “mapped”) with the failed logical channel, [0010] i.e., RLC entity of the MS that is associated with the logical channel of the radio link, [0029] i.e., one RLC entity corresponding (i.e., “mapped”) to one logical channel)

a logical channel identity of the logical channel is included in the indication message, (see Para [0006] i.e., The apparatus may be further caused to suspend, by the MS, a radio link control (RLC) entity of the MS that is associated with the failed logical channel (or failed bearer) of the radio link, and send a radio link failure notification (i.e., “indication message”) from the MS to the master BS, the radio link failure notification (i.e., “indication message”) including a secondary BS ID to identify the secondary BS and a logical channel ID identifying a failed logical channel of the failed radio link, [0010] i.e., The method may include detecting, by the MS, a radio link failure for a logical channel of a radio link between the MS and the secondary BS, suspending a radio link control (RLC) entity of the MS that is associated with the logical channel of the radio link, and sending a radio link failure notification to the master BS that includes a BS ID to identify the secondary BS and/or a logical channel ID identifying the failed logical channel of the failed radio link & [0023] i.e., send a radio link failure notification to the master BS that may include a logical channel ID & [0044-0045] i.e., logical channel ID identifying the failed logical channel included in the radio link failure notification). 

Regarding Claim 13, WU discloses a user equipment (UE) (see Figures 1-2 i.e., Mobile Station (MS) & Fig. 6 & Para’s [0004] i.e., mobile station (MS), [0020], & [0051]), comprising: transmitting unit (see Fig. 6 i.e., RF wireless transceiver 602 & Para [0051]) for sending, upon indication from an RLC entity of the UE (see Fig. 2 i.e., RLC 242 & Para’s [0034] i.e., RLC entity 242 & [0037] i.e., the RLC entity of the MS may report the radio link failure to one or more upper layers (e.g., to the RRC entity of the MS) of its protocol stack)

that the maximum number of retransmissions has been reached, (see Para [0037] i.e., If the retransmission counter reaches a maximum (or threshold) value, and the PDU has not been acknowledged as being received by the BS, then the RLC entity of the MS may declare a radio link failure (e.g., due to a maximum number of retransmissions being reached without an acknowledgement being received for the PDU), and the RLC entity of the MS may report the radio link failure to one or more upper layers (e.g., to the RRC entity of the MS) of its protocol stack)

see Figure 3 & Figure 4 i.e., step 440 & Para’s [0006], [0010], [0023], & [0044-0045] i.e., radio link failure notification sent to the master BS), to report an RLC failure (see Para’s [0010], [0023] i.e., RLC entity associated with the failed logical channel & [0037]), for a logical channel that is associated to SCell(s) but neither PCell nor PSCell, (see Figures 1-2 & Para [0006] i.e., The apparatus may be further caused to suspend, by the MS, a radio link control (RLC) entity of the MS that is associated with the failed logical channel (or failed bearer) of the radio link, and send a radio link failure notification (i.e., “indication message”) from the MS to the master BS, the radio link failure notification (i.e., “indication message”) including a secondary BS ID to identify the secondary BS (i.e., SCell(s)) and a logical channel ID identifying a failed logical channel of the failed radio link, [0010] i.e., The method may include detecting, by the MS, a radio link failure for a logical channel of a radio link between the MS and the secondary BS, suspending a radio link control (RLC) entity of the MS that is associated with the logical channel of the radio link, and sending a radio link failure notification to the master BS, [0020] i.e., A technique is provided for controlling a response by a mobile station (MS) to a radio link failure detected by the MS in a dual connectivity wireless network in which the MS is connected (simultaneously) to both a master base station (master BS) associated with a primary cell and a secondary base station (secondary BS) associated with a secondary cell. The MS may detect a radio link failure for a radio link between the MS and the secondary BS (i.e., SCell(s)). The detected failure in the radio link may be, for example, a failure in one of the bearers or one of the logical channels of the radio link. [0023] i.e., RLC entity associated with the failed logical channel, [0024-0025] i.e., cells associated with one base station, & [0037] i.e., radio link failure detected by MS & [0044-0045] i.e., radio link failure notification 310 may include a base station identifier (BS ID) that identifies the secondary BS that is involved with the failed radio link)

wherein, the logical channel is mapped to the RLC entity, (see Para’s [0007] i.e., the RLC entity associated (i.e., “mapped”) with the failed logical channel, [0010] i.e., RLC entity of the MS that is associated with the logical channel of the radio link, [0029] i.e., one RLC entity corresponding (i.e., “mapped”) to one logical channel)

a logical channel identity of the logical channel is included in the indication message, (see Para [0006] i.e., The apparatus may be further caused to suspend, by the MS, a radio link control (RLC) entity of the MS that is associated with the failed logical channel (or failed bearer) of the radio link, and send a radio link failure notification (i.e., “indication message”) from the MS to the master BS, the radio link failure notification (i.e., “indication message”) including a secondary BS ID to identify the secondary BS and a logical channel ID identifying a failed logical channel of the failed radio link, [0010] i.e., The method may include detecting, by the MS, a radio link failure for a logical channel of a radio link between the MS and the secondary BS, suspending a radio link control (RLC) entity of the MS that is associated with the logical channel of the radio link, and sending a radio link failure notification to the master BS that includes a BS ID to identify the secondary BS and/or a logical channel ID identifying the failed logical channel of the failed radio link & [0023] i.e., send a radio link failure notification to the master BS that may include a logical channel ID & [0044-0045] i.e., logical channel ID identifying the failed logical channel included in the radio link failure notification). 

Regarding Claim 15, WU discloses a method performed by base station (see Fig.1 i.e., MeNB 134 & Fig. 6 & Para [0051]) comprising: receiving an indication message, (see Figure 3 & Figure 4 i.e., step 440 & Para’s [0006], [0010], [0023], & [0044-0045] i.e., radio link failure notification sent to the master BS)

wherein the indication message is sent by a UE (see Fig. 4 i.e., Step 440 & Para’s [0044-0045]), upon indication from an RLC entity of the UE (see Fig. 2 i.e., RLC 242 & Para’s [0034] i.e., RLC entity 242 & [0037] i.e., the RLC entity of the MS may report the radio link failure to one or more upper layers (e.g., to the RRC entity of the MS) of its protocol stack)

that the maximum number of retransmissions has been reached, (see Para [0037] i.e., If the retransmission counter reaches a maximum (or threshold) value, and the PDU has not been acknowledged as being received by the BS, then the RLC entity of the MS may declare a radio link failure (e.g., due to a maximum number of retransmissions being reached without an acknowledgement being received for the PDU), and the RLC entity of the MS may report the radio link failure to one or more upper layers (e.g., to the RRC entity of the MS) of its protocol stack)

see Para’s [0010], [0023] i.e., RLC entity associated with the failed logical channel & [0037]), for a logical channel that is associated to SCell(s) but neither PCell nor PSCell, (see Figures 1-2 & Para [0006] i.e., The apparatus may be further caused to suspend, by the MS, a radio link control (RLC) entity of the MS that is associated with the failed logical channel (or failed bearer) of the radio link, and send a radio link failure notification (i.e., “indication message”) from the MS to the master BS, the radio link failure notification (i.e., “indication message”) including a secondary BS ID to identify the secondary BS (i.e., SCell(s)) and a logical channel ID identifying a failed logical channel of the failed radio link, [0010] i.e., The method may include detecting, by the MS, a radio link failure for a logical channel of a radio link between the MS and the secondary BS, suspending a radio link control (RLC) entity of the MS that is associated with the logical channel of the radio link, and sending a radio link failure notification to the master BS, [0020] i.e., A technique is provided for controlling a response by a mobile station (MS) to a radio link failure detected by the MS in a dual connectivity wireless network in which the MS is connected (simultaneously) to both a master base station (master BS) associated with a primary cell and a secondary base station (secondary BS) associated with a secondary cell. The MS may detect a radio link failure for a radio link between the MS and the secondary BS (i.e., SCell(s)). The detected failure in the radio link may be, for example, a failure in one of the bearers or one of the logical channels of the radio link. [0023] i.e., RLC entity associated with the failed logical channel, [0024-0025] i.e., cells associated with one base station, & [0037] i.e., radio link failure detected by MS & [0044-0045] i.e., radio link failure notification 310 may include a base station identifier (BS ID) that identifies the secondary BS that is involved with the failed radio link)

wherein, the logical channel is mapped to the RLC entity of the UE, (see Para’s [0007] i.e., the RLC entity associated (i.e., “mapped”) with the failed logical channel, [0010] i.e., RLC entity of the MS that is associated with the logical channel of the radio link, [0029] i.e., one RLC entity corresponding (i.e., “mapped”) to one logical channel)

a logical channel identity of the logical channel is included in the indication message, (see Para [0006] i.e., The apparatus may be further caused to suspend, by the MS, a radio link control (RLC) entity of the MS that is associated with the failed logical channel (or failed bearer) of the radio link, and send a radio link failure notification (i.e., “indication message”) from the MS to the master BS, the radio link failure notification (i.e., “indication message”) including a secondary BS ID to identify the secondary BS and a logical channel ID identifying a failed logical channel of the failed radio link, [0010] i.e., The method may include detecting, by the MS, a radio link failure for a logical channel of a radio link between the MS and the secondary BS, suspending a radio link control (RLC) entity of the MS that is associated with the logical channel of the radio link, and sending a radio link failure notification to the master BS that includes a BS ID to identify the secondary BS and/or a logical channel ID identifying the failed logical channel of the failed radio link & [0023] i.e., send a radio link failure notification to the master BS that may include a logical channel ID & [0044-0045] i.e., logical channel ID identifying the failed logical channel included in the radio link failure notification). 

Regarding Claim 17, WU discloses a base station (see Fig.1 i.e., MeNB 134 & Fig. 6 & Para [0051]) comprising: receiving unit (see Fig. 6 i.e., RF wireless transceiver 602 & Para [0051]) for receiving an indication message, (see Figure 3 & Figure 4 i.e., step 440 & Para’s [0006], [0010], [0023], & [0044-0045] i.e., radio link failure notification sent to the master BS)

wherein the indication message is sent by a UE (see Fig. 4 i.e., Step 440 & Para’s [0044-0045]), upon indication from an RLC entity of the UE (see Fig. 2 i.e., RLC 242 & Para’s [0034] i.e., RLC entity 242 & [0037] i.e., the RLC entity of the MS may report the radio link failure to one or more upper layers (e.g., to the RRC entity of the MS) of its protocol stack)

that the maximum number of retransmissions has been reached, (see Para [0037] i.e., If the retransmission counter reaches a maximum (or threshold) value, and the PDU has not been acknowledged as being received by the BS, then the RLC entity of the MS may declare a radio link failure (e.g., due to a maximum number of retransmissions being reached without an acknowledgement being received for the PDU), and the RLC entity of the MS may report the radio link failure to one or more upper layers (e.g., to the RRC entity of the MS) of its protocol stack)

see Para’s [0010], [0023] i.e., RLC entity associated with the failed logical channel & [0037]), for a logical channel that is associated to SCell(s) but neither PCell nor PSCell, (see Figures 1-2 & Para [0006] i.e., The apparatus may be further caused to suspend, by the MS, a radio link control (RLC) entity of the MS that is associated with the failed logical channel (or failed bearer) of the radio link, and send a radio link failure notification (i.e., “indication message”) from the MS to the master BS, the radio link failure notification (i.e., “indication message”) including a secondary BS ID to identify the secondary BS (i.e., SCell(s)) and a logical channel ID identifying a failed logical channel of the failed radio link, [0010] i.e., The method may include detecting, by the MS, a radio link failure for a logical channel of a radio link between the MS and the secondary BS, suspending a radio link control (RLC) entity of the MS that is associated with the logical channel of the radio link, and sending a radio link failure notification to the master BS, [0020] i.e., A technique is provided for controlling a response by a mobile station (MS) to a radio link failure detected by the MS in a dual connectivity wireless network in which the MS is connected (simultaneously) to both a master base station (master BS) associated with a primary cell and a secondary base station (secondary BS) associated with a secondary cell. The MS may detect a radio link failure for a radio link between the MS and the secondary BS (i.e., SCell(s)). The detected failure in the radio link may be, for example, a failure in one of the bearers or one of the logical channels of the radio link. [0023] i.e., RLC entity associated with the failed logical channel, [0024-0025] i.e., cells associated with one base station, & [0037] i.e., radio link failure detected by MS & [0044-0045] i.e., radio link failure notification 310 may include a base station identifier (BS ID) that identifies the secondary BS that is involved with the failed radio link)

wherein, the logical channel is mapped to the RLC entity of the UE, (see Para’s [0007] i.e., the RLC entity associated (i.e., “mapped”) with the failed logical channel, [0010] i.e., RLC entity of the MS that is associated with the logical channel of the radio link, [0029] i.e., one RLC entity corresponding (i.e., “mapped”) to one logical channel)

a logical channel identity of the logical channel is included in the indication message, (see Para [0006] i.e., The apparatus may be further caused to suspend, by the MS, a radio link control (RLC) entity of the MS that is associated with the failed logical channel (or failed bearer) of the radio link, and send a radio link failure notification (i.e., “indication message”) from the MS to the master BS, the radio link failure notification (i.e., “indication message”) including a secondary BS ID to identify the secondary BS and a logical channel ID identifying a failed logical channel of the failed radio link, [0010] i.e., The method may include detecting, by the MS, a radio link failure for a logical channel of a radio link between the MS and the secondary BS, suspending a radio link control (RLC) entity of the MS that is associated with the logical channel of the radio link, and sending a radio link failure notification to the master BS that includes a BS ID to identify the secondary BS and/or a logical channel ID identifying the failed logical channel of the failed radio link & [0023] i.e., send a radio link failure notification to the master BS that may include a logical channel ID & [0044-0045] i.e., logical channel ID identifying the failed logical channel included in the radio link failure notification). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WU et al. US (2016/0182276) in view of Yi et al. US (2016/0143003).

Regarding Claims 12, 14, 16, and 18 WU discloses the method, UE according to claims 11, 13, 15, and 17 but does not disclose wherein the RLC entity belongs to a master cell group (MCG) or a secondary cell group (SCG). However the claim feature would be rendered obvious in view of Yi et al. US (2016/0143003).

Yi discloses wherein the RLC entity (see Fig. 3 i.e., RLC & [0099] i.e., RLC entity) belongs to a master cell group (MCG) or a secondary cell group (SCG) (see Fig. 6 & Para’s [0066] i.e., Fig. 6 is a conceptual diagram for dual connectivity (DC) between a Master Cell Group (MCS) and a Secondary Cell Group (SCG) & [0067] i.e., The dual connectivity means that the UE can be connected to both a Master eNode-B (MeNB) and a secondary eNode-B (SeNB) at the same time. The MCG is a group of serving cells associated with the MeNB, comprising of a PCell and optionally one or more SCells. And the SCG is a group of serving cells associated with the SeNB, comprising of the special SCell and optionally one or more SCells). 

(Yi suggests the UE may determine the RLC retransmission failure when the number of retransmission reaches a predetermined maximum number (see Para’s [0134] & [0159]) and report the RLC retransmission failure to a base station (see Fig. 15 i.e., step S1509 & Para [0153] i.e., reporting an RLC retransmission error, [0159], & [0161]).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the RLC entity of the mobile station which performs dual connectivity in which the mobile station may be connected to multiple base stations including a master base station and secondary base station for determining radio link failure as disclosed in WU to belong to a master cell group (MCG) or a secondary cell group (SCG) as disclosed in Yi who discloses performing dual connectivity for a UE between a Master Cell Group (MCG) of an MeNB and a Secondary Cell Group of an SeNB because the motivation lies in Yi for determining by the UE RLC retransmission failure and reporting the RLC retransmission failure to the base station for efficiently notifying the error to the network system. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.